                   Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 1 of 7

 0 AO 121 (6/90)
  TO:
                   Register of Copyrights                                              REPORT ON THE
                   Copyright Office                                            FILING OR DETERMINATION OF AN
                   Library of Congress                                         ACTION OR APPEAL REGARDING A
                   Washington, D.C. 20559                                                COPYRIGHT


      In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
 on the following copyright(s):
                                                        COURT NAME AND LOCATION
          1.   QACTIO~ APPEAL                           U.S. District Court for the Southern District ofNewYork
                                                        500 Pearl Street, NY NY 10007
                 20-391                     1/15/20
 2. DOCKET NO.              3. DATE FILED

 4. PLAINTIFF Reach Global, Inc., Reach Music                      5. DEFENDANT   Carlton Ridenhour and
   Publishing, Inc. and Terrodome Music                                 Bring the Noize Music, Inc.
   Publishing, LLC

         6. COPYRIGHT                              7. TITLE   OF                                            8. AUTHOR   OR WORK
      REGISTRATION NO.
                                                      WORK

           SEE ATTACHE[          SEE ATTACHED                                                      SEE ATTACHED
 1

 2

 3

 4

 5



Steps to fill out a Copyright Form:

*The red number for each step connects with the red number step on the form

     1. Determine whether this is an ACTION or an APPEAL by selecting the check off box it relates to

     2. DOCKET NO.: enter the case number you are filing on behalf of e.g., Olcv1234(SHS)

     3. DATE FILED: enter the date the complaint is filed

     4. PLAINTIFF: enter the name of the Plaintiff. If multiple Plaintiff(s) add "et al." after the frrst named
        Plaintiff

     5. DEFENDANT: enter the name of the Defendant. If multiple Defendants are added "et al." after the first
        named Defendant

     6. COPYRIGHT REGISTRATION NO.: enter in copyright registered no., e.g., V AUOOl 006362

     7. TITLE OF WORK: name title of work that corresponds to the copyright registration no.

     8. AUTHOR OF WORK: name the person or business that authored the work.
                 Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 2 of 7



If filin g an amendment to a copyright form, fill in the second section, as follows:

     9. DATE INCLUDED: enter the date the number was included

     10. INCLUDED BY: determine whether this is an amendment, answer, cross bill or other pleading by
         checking off the box it relates to

     11. COPYRIGHT REGISTRATION NO.: enter in the newly added copyright registered no., e.g.,
         VAU001006362

     12. TITLE OF WORK: name title of work that corresponds to the copyright registration no.

     13. AUTHOR OF WORK: name the person or business that authored the work.



      In the above-entitled case, the following copyright(s) have been included:
 Y. DATE INCLUDED           I U. INCLUDED BY
                                D   Amendment      D   Answer      D   Cross Bill   D   Other Pleading

        11. COPYRIGHT                             12. TITLE   OF                               13.   AUTHOR OF WORK
     REGISTRATION NO.
                                                       WORK

 1

 2

 3
                                                 Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 3 of 7

Till•                                        Com~•)                                                                                                                                                        [Copynght Rea.
1 MILLION BOTILEBAGS                         Clinton, Jr./Ridenhour/Rinaldo/Shlder/Shocklee/Spradley                                                                                                       PA0001773080
4119                                         Crayton/Ridenhour/Rinaldo                                                                                                                                     PA0001147517
54321BOOM                                    Ridenhour/Rinaldo                                                                                                                                             PA0001148260
91115 A JOKE                                 Clinton, Jr./Collins/Drayton/Sadler/Shocklee/Worreli                                                                                                          PA0000507324
A LETTER TO THE NEW YORK POST                Drayton/Ridenhour/Rinaldo/Shocklee                                                                                                                            PA0001132704
ACCESS TO THE EXCESS                         Composer/Ridenhour                                                                                                                                            PA0001199972
AINTNUTIIN' BUTIERSONG                       Ridenhour                                                                                                                                                     PA0000763419
AINT THAT A BITCH ASK YOURSELF               Drayton/Johnson/Ridenhour/Shocklee                                                                                                                            PA0001241432
AIRHOODtUM                                   Clark/Hendricks/Ridenhour/Rinaldo/Shocklee                                                                                                                    PA0000604562
AMERICAN GANGSTER                            Rldenhour/Rinaldo/Smalis                                                                                                                                      PA0001912114
ANTI-NIGGER MACHINE                          Clinton, Jr./Colllns/Ridenhour/Sadler/Shocldee/Worrell                                                                                                        PA0000507328
AS LONG AS THE PEOPLE GOT SOMETHING TO SAY   Draylon/Ridenhour/Shah                                                                                                                                        PA0001306026
B SIDE WINS AGAIN                            Rldenhour/Sadler/Shocklee                                                                                                                                     PA0000507336
BEDLAM 13:13                                 Ridenhour/Welford                                                                                                                                             PA0001138671
BETWEEN HARD AND A ROCK PLACE                Ridenhour/Rinaldo                                                                                                                                             PA0001959114
BLACK AMERICA AGAIN                          Brown/Clarke/Clinton, Jr./Giaspar/Green/Lynn/Ridenhoor/Rigglns/Riley/Sadler/Shocklee/Wonder                                                                   PA0002068907
BLACK IS BACK                                Ridenhour/Rinaldo/Smlth                                                                                                                                       PA0001969904
BLACK STEEL IN THE HOUR OF CHAOS             Drayton/Ridenhour/Sadler/Shocklee                                                                                                                             PA0000384606
BRING THA NOIZE Willi ANTHRAX                BellardinUBello/Benante/Cllnton, Jr./Ridenhour/Rosenfeld /Sadler/Shocklee/Spltz                                                                               PA0001132682
BRING THAT BEAT BACK                         Crayton/Dubose/Ridenhour                                                                                                                                      PAOD01306027
BRING THE NOISE                              Clinton, Jr ./Ridenhour/Sadler/Shocklee                                                                                                                       PA0000359751
BRING THE NOISE REMIX                        Rldenhour/Sadler/Shocklee                                                                                                                                     PA0001670013
BROTHERS GONNA WORK IT OUT                   Composer/Ridenhour                                                                                                                                            PA0000507323
BURN HOLLYWOOD BURN                          Clinton, Jr ./Hardy/Jackson/Ridenhour/Sadler/Shocklee                                                                                                         PA0000507329
BY THE TIME I GET TO ARIZONA                 Ridenhour/Rinaldo/Santiago/Shocklee                                                                                                                           PA0001217341
CAN YOU HEAR ME NOW                          Noble/Ridenhour                                                                                                                                               PA0001911856
CANT DO NUTIIN' FOR YA MAN                   Drayton/Sadler/Shocklee                                                                                                                                       PA0000507333
CANT TRUSS IT                                Rldenhour/Rinaldo/Shocklee                                                                                                                                    PAD001132709
CATCH THE THROWN                             McKay /MitcheiVRidenhour                                                                                                                                      PA0001652709
CAUGHT CAN WE GET A WITNESS                  Ridenhour/Sadler/Shocklee                                                                                                                                     PA0000384603
CHAMPIONS ARE BORN                           Michael Delgado                                                                                                                                               SRu001349605
CHECK WHAT YOU'RE LISTENING TO               Composer/Ridenhour                                                                                                                                            PA0001306029
CHILLIN (samples "Bring The Noise")          Ridenhour                                                                                                                                                     PA0001249767
COLD LAMPIN WITH FLAVOR                      Arrington/Bonner/Carter/DeVaughn/Drayton/Hank/Jackson/Jones/Middlebrooks /Monison/Napier/Noland/Parker/Patterson/Pierce/Sadler/Shock1ee/Websler/WrighVYoung   PA0000384600
COUNTDOWN TO ARMAGEDDON                      Ridenhour/Sadler/Shocklee                                                                                                                                     PA0000379630
CRASH                                        DeVere/Ridenhour/Rinaldo                                                                                                                                      PA0001146238
CRAYOLA                                      DeVore/Ridenhour/Rinaldo                                                                                                                                      PA0001146236
CUTIIN' HEADS                                Composer/Ridenhour                                                                                                                                            PA0001223713
DARK SlOE OF THE WALL: 2000                  Ridenhour/Rinaldo                                                                                                                                             PA0001147514
DEATH OF A CARJACKA                          Composer/Ridenhour                                                                                                                                            PA0001138701
DIGGIN DIGITAL DITCHES                       Hardgroove/Ridenhour                                                                                                                                          PA0001193677
DO YOU WANNA GO OUR WAY                      Ridenhour/Rinaldo                                                                                                                                             PA0001147555
DONT BELIEVE THE HYPE                        Rldenhour/Sadler/Shocklee                                                                                                                                     PA0000364599
ESCAPISM                                     Rldenhour/Rinaldo/Smith                                                                                                                                       PA0001920531
EVERYTHING I AM (samples "Bring The No~_     Clinton, Jr./Mitcheli/Ridenhour/Sadler/Shocklee/West                                                                                                          PA0001355323
                                                                  Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 4 of 7

FALSE MEDIA (samplss 'Don1 Believe The HVIl<l'l               Rldenhour/Sadler/Shocklee                                           PA0001165224
FASSFOOD                                                      Comooser/Drayton/Ridenhour/Schenck                                  PA0001852719
FEAR OF A BLACK PLANET                                        Ridenhour/Sadler/Shocklee/Other Writers                             PA0000507321
FEEL THE PANIC                                                Dral1on/Ridenhour/Rogers                                            PA0001339456
FIGHT THE POWER                                               Ridenhour/Sadler/Shocklee/Shocklee                                  PA0000507339
FINAL COUNT OF THE COLLISION                                  Rldenhour/Sadler/Shocklee                                           PA0000507338
FIRST THE SHEEP NEXT THE SHEPHERD                             DeVore/Ridenhour/Rinaldo                                            PA0001146972
FLIPMO.DE ENEMY NO. 1                                         Ridenhour/Shocklee                                                  PA0001213402
FRANKENSTAR                                                   Rldenhour/Rinaldo/Smlth                                             PA0001912209
GET 'EM UP (WELCOME 10 THE TERRORDOME)                        Freese/Reves/Ridenhour                                              PA0001703669
GET IT IN                                                     Drayton/Foxxx/Ridenhour                                             PA0001852705
GET Tl-iE FUCK OUTTA DODGE                                    Houston!Ridenhour                                                   PA0001132710
GET UP STAND UP                                               Newman!Ridenhour/Rinaldo                                            PA0001844296   I
GET YOUR SHIT TOGETHER                                        Composer/Ridenhour                                                  PA0001146259
GIVE IT UP                                                    DeVore/lsbeii/Ridenhour/Rinaldo/Thomas                              PA0001138666
GOTTA DO WHAT I GOTTA DO                                      Brown/Ridenhour/Rinaldo/Shocklee                                    PA0000604561
GOTTA GIVE THE PEEPS WHAT THEY NEED                           Ridenhour/Rosado/Shah                                               PA0001146255
GUESS WHO'S BACK (samples 'Bring The Nolze')                  Barrier/Antonlo/Grlflin/Ridenhour/Sadler/Shocklee                   PA0000880539
HARDER THAN YOU THINK                                         Ridenhour/Rinaldo                                                   PA0002117984
HARDER THAN YOU THINK ... JUST LIKE THAT                      Ridenhour/Rinaldo                                                   PA0001921137
HAZY SHADE OF CRIMINAL                                        Drayton/Ridenhour/RinaldoiShockleeiShocklee                         PA0000604563
HE GOT GAME                                                   Graham/RldenhouriStills                                             PA0001251556
HEAD WIDE SHUT                                                Ridenhour/Rinaldo                                                   PA0001912194
HEAR THE 1>'>\JF.Wf.R (.,mples "Welcome To The Torrordome')   Ridenhour                                                           PA0000533232
HIT DA ROAD JACK                                              Rldenhour/RinaldoiShocklee/Shocklee                                 PA0000604559
HITLER DAY                                                    Ridenhour/Wafford                                                   PA0001138702
HOOVER MUSIC                                                  Dixon/Drayton/Moss/Pacal/Rldenhour                                  PA0001852718
HOW LOW (Samples 'BTN (A Capella)")                           Bridges/Ridenhour/Sadler/Shocklee/Wllllams                          PA0001729038
HOW TO KILL A RADIO CONSULTANT            RldenhOur/Rinaldo/Shocklee                                                              PA0001132706
HOW YOU SELL SOUL TO A SOULLESS PEOPLE WH Ridenhour/RinaldoiSmnh                                                                  PA0001959116
1 DON'T WANNABE CALLED YO NIGA            Dravton/Ridenhour/Rinaldo/Shocklee                                                      PA0001132685
1SHALL NOT BE MOVED                       Ridenhour/Rinaldo                                                                       PA0001844297
I STAND ACCUSED                           Ridenhour                                                                               PA0000763420
INCIDENT AT 66.6 FM                       Ridenhour/Sadler/Shocklee                                                               PA0000507325
INTELLIGENCE VS NONSENSE                                      Ridenhour                                                           PA0001193860
JUSTIFY MY LOVE                                               ChaveziClccone/Kravltz                                              PA0000498498
JUSTIFY MY THUG (Samples "Justify My Love")                   BlakeiCarter/ChaveziCiccone/Kravltz/McDanlels/Simmons /Smith        PA0001276118
KEVORKIAN                                                     DeVora!Ridenhour/Rinaldo                                            PA0001146965
LAST MASS OF THE CABALLEROS                                   DeVore/Rldenhour/Rinaldo                                            PA0001146237
LEAVE WITH YOUR OWN MIND                                      Hardgroove/Ridenhour                                                PA0001193890
LIVE AND UN DRUGGED PT. 1 & 2                                 Ridenhour/Yaung                                                     PA0001138815
LONG AND WHINING ROAD                                         Ridenhour/Rinaldo                                                   PA0001912214
LOOKING FORWARD                                               Michael Delgado                                                     SRu001350067
LOST AT BIRTH                                                 Rldenhour/Rinaldo/Shocklee                                          PA0001132705
LOUDER THAN A BOMB                                            Ridenhour/Sadler/Shocklee                                           PA0000384602
LSD                                                           DeVore/Ridenhour/Rlnaldo                                            PA0001146239
                                                       Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 5 of 7

M.P.E.                                              Drayton/Ridenhour/Shocklee                                         PA0000368194
MAKE SOME NOIZE                                     Ridenhour/Sadler/Shocklee                                          PA0001200314
MAKE YOU BLIND                                      Drayton/Dubose/Ridenhour                                           PA0001306028
MEET THE G THAT KILLED ME                           Rldenhour/Sadler/Shocklee                                          PA0000507326
MEGABLAST                                           Drayton/Ridenhour/Shocklee                                         PA0000368197
MIND TERRORIST                                      Ridenhour/Sadler/Shocklee                                          PA0000379631
MIUZI WEIGHS A TON                                  Ridenhour/Shocklee                                                 PA0000368189
MKLVFKWR (MAKE LOVE FK WAR)                         Drayton/HaiVRidenhour                                              PA0001243871
MONEY GREEDY                                        Rldenhour/Shocklee/Thaws                                           PA0000912749
MORE NEWS AT 11                                     Drayton/Ridenhour/Rinaldo/Shocklee                                 PA0001132683
MOST OF MY HEROES STILL DON'T APPEAR ON NO          Drayton/Ridenhour/Sclacca/Shah                                     PA0001844302
MOVE!                                               Ridenhour/Rinaldo/Shocklee                                         PA0001132684
MR. FLAMBOYANT (Samples "Rebel Without A Pause")    Ridenhour/Rogers/Sadler/Shocklee                                   PA0000940774
NEW WHIRL ODOR                                      Ridenhour/Rosado                                                   PA0001306024
NIGHT OF THE LIVING BASEHEADS                       Ridenhour/Sadler/Shocklee                                          PA0000384605
NIGHTTRAIN                                          Rldenhour/Rinaldo/Shocklee/Shocklee                                PA0001132686
NO                                                  Ridenhour                                                          PA0000860185
NO PROBLEMS (sample5 "Terminator X To The Edge 01   Butler/Cartagena/DouglasJDrayton/Molina/Ridenhour/Rogers           PA0001774933
ONE                                                 Alexander/Composer/Ridenhour                                       PA0001867783
OPERATION BLADE                                     Ridenhour/Sadler/Shocklee                                          PA0001195544
PE2000                                              Combs/Curry /Greene/Ridenhour/ShockiB@iWinans                      PA0000976865
PARTY FOR YOUR RIGHT TO FIGHT                       Clinton, Jr./HazeVRidenhour/Sadler/Shocklee/Worre\1                PA0000384808
PHENOMENON                                          Clinton, Jr./Ridenhour/Sadler/Shocklee                             PAOOD1196605
POLITICS OF THE BUSINESS                            Composer/Ridenhour                                                 PADDD1229200
POLLYWANACRAKA                                      Clinton, Jr./Ridenhour/Sadler/Shider/Shocklee/Spradley             PA0000507327
POWER TO THE BEATS                                  Ridenhour                                                          PA0001281907
POWER TO THE PEOPLE                                 Rldenhour/Sadler/Shocklee                                          PAODDD507330
PREACHIN TO THE QUIET                               Ridenhour/Rosado                                                   PA0001306032
PROPHETS OF RAGE                                    Ridenhour/Sadler/Shocklee                                          PAOOOD384807
PUBLIC ENEMY NO. 1                                  Rldenhour/Shocklee                                                 PA0000366193
PUMP VA FIST (samples "Public Enemy No. 1")         Dean/Rldenhour/Shocklee/Simmons pka DMX                            PA0001334591
PUT IT UP                                           Rldenhour/Rinaldo/Smith                                            PAOD01148257
PYRAMID SCHEME                                      Rldenhour/Sadler/Shocklea/Zohar                                    PA0001927206
RACE AGAINST TIME                                   DeVore/Ridenhour/Rinaldo                                           PA0001148729
RADIATION OF A RADIO TV MOVIE NATION                Ridenhour/Rinaldo                                                  PA0001920534
RAISE THE ROOF                                      Ridenhour/Sadler/Shocklee                                          PA0000368196
REBEL WITHOUT A PAUSE                               Rldenhour/Rogers/Sadler/Shocklee                                   PA0000356093
REBIRTH                                             Ridenhour/Rinaldo/Shocklee                                         PA0001132707
REGGIEJAX                                           Ridenhour/Sadler/Shocklee                                          PAOOD0507334
RESURRECTION                                        Ridenhour                                                          PA0001389521
REVOLUTION                                          Composer/Ridenhour                                                 PA0001306031
REVOLUTIONARY GENERATION                            Ridenhour/Sadler/Shocklee                                          PA0000507332
REVOL VERLUTION                                     Aswcd/Ridenhour/Shah                                               PA0001148256
RHYME ANIMAL (INTROl !samples "BTN (A Ceppella)")   Ridenhour/Sadler/Shocklee                                          PA0001767544
RIGHTS TARTER (MESSAGE TO A BLACK MAN)              Ridenhour/Shocklee                                                 PA0000366192
RLTK                                                McDanlelsJRidenhour/Rosado                 --
                                                                                                                       PA0001652711
                                                      Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 6 of 7

ROCK OA FUNKY BEATS                              Ridenhour/ Lee/AIIen/Shenv/Maclsacc                                  PA0001195545
ROCK THE FUNKY BEATS                             Ridenhour/ Lee/AIIen/Sheny/Maclsacc                                  PA0001195545
RUN TILL ITS DARK                                Lord/Ridenhour/Snyder/Wynn                                           PA0001844295
SAFE TO SAY (THE INCREDIBLE)                     CartagenaJRidenhour/Sadler/Shocklee/SmHh                             PA0001298725
SECURITY OF THE FIRST WORLD                      Rldenhour/Sadler/Shocklee                                            PA0000379633
SEE SOMETHING, SAY SOMETHING                     Ridenhour                                                            PAOOD1920536
SELF ESTEEM                                      Haynes/Mandeii/Ridenhour                                             PA0001884495
SEX, DRUGS AND VIOLENCE                          Drayton/Parf<er/Ridenhour/Rinaldo/Smith                              PA0001959115
SHE WATCH CHANNEL ZERO                           Drayton/Grfflin/Ridenhour/Sadler/Shocklee                            PA0000384804
SHOCK AND AWE                                    Composer/Ridenhour                                                   PA0001947397
SHOW EM WHATCHA GOT                              Ridenhour/Sadler/Shocldee                                            PA0000379632
SHOW ME WHAT YOU GOT                             Carter/McEwan/Pate/Ridenhour/Sadler/Shocklee                         PA0001166214
SHUT 'EM DOWN                                    Ridenhour/Rinaldo/Shocklee                                           PAODD1132708
SHUT 'EM DOWN 2002                               Ridenhour/Rinaldo/Shocklee                                           PA0001195477
SO WHATCHA GONE DO NOW                           Ridenhour/DeVere/Rinaldo                                             PA0001138677
SONOFABUSH                                       Aswod/Ridenhour/Shah                                                 PA0001146258
SOPHISTICATED BITCH                              Drayton/Ridenhour/Shocklee                                           PA0000368188
STAY OUT OF MY WAY                               Combs/LawrenceJMason/Ridenhour/Sadler/Shocklee                       PA0000976956
STILL I RISE                                     Ridenhour/Sadler/Shocklee                                            PA0000964975
STOP IN THE NAME OF ...                          RidenhOur/Walford                                                    PA0001138678
SUPER AGENT                                      Ridenhour                                                            PADD01251549
SUPER STARR PT ZERO                              Boxley/Brereton /Grfflin/Lonao /Ridenhour/Sadler                     PAOOD1320455
SUPERMAN'S BLACK IN THE BUILDING                 Allen/Dal'!le/Ridenhour/Snyder                                       PA0001306030
SWINDLERS LUST                                   Ridenhour                                                            PAODD1147006
TERMINATOR X TO THE EDGE OF PANIC                Drayton/Ridenhour/Rogers                                             PAODD0384601
THAPROBLEM                                       Drayton/Ridenhour/Rogers                                             PADD01282129
THE ENEMY BATILE HYMN                            Ridenhour/Rinaldo                                                    PA0001912205
THE ONE (samples "Public Enemy No. 1')           Composer/Ridenhour/ShOcldee                                          PAOD01867783
THEY USED TO CALL IT DOPE                        Ridenhour                                                            PAOD01138699
THIN LINE BETWEEN LAW AND RAPE                   Ridenhour/Welford                                                    PAODD1138700
TIE GOES TO THE RUNNER                           Ridenhour/Stewart                                                    PA0000804558
TIMEBOMR                                         Ridenhour/Shocklee                                                   PA0000368190
TOO MUCH POSSE                                   Drayton!Ridenhour/Shocklee                                           PAOD00368191
TRUTH DECAY                                      Cib1n/Drayton/Ridenh0ur                                              PAOD01844299
TWISTED SENSE OF GOD PT 1                        Ridenhour                                                            PAD001193676
UNDISPUTED                                       Composer/Ridenhour                                                   PAODD1223710
WARAT331/3                                       Rldenhour/Sadler/Shocklee                                            PAOOD0507337
WELCOME TO THE TERRORDOME                        RidenhOur/Shocklee                                                   PAD000507320
WHADOUP (interpalates Welcome to the Terrordome) Composer/Ridenhour/Shocklee/Smilh                                    PA0001925373
WHAT A FOOL BELIEVES                             Ridenhour/Shah                                                       PA0001306025
WHAT SIDE YOU ON?                                Ridenhour/Yaung                                                      PA0001138670
WHAT$ GOLDEN (samp!H "Prophets Of Rage")         Jurassic 5/Ridenhour/Sadler/Shocklee                                 PA0001204093
WHITE HEAVEN BLACK HELL                          Composer/Ridenhour                                                   PADDD1136698
WHO STOLE THE SOUL                               Rldenhour/Sadler/Shocklee                                            PA0000507331
WHOLE LOTIA LOVE GOIN ON IN THE MIDDLE OF HE DeVore/Ridenhour/Rinaldo                                                 PA0001138667
WORLD TOUR SESSIONS                              DeVore/Rldenhour/Rinaldo                                             PA0001146992
                            Case 1:20-cv-00391-AKH Document 15 Filed 02/14/20 Page 7 of 7

YOI BUM RUSH THE SHOW    Dravton/Ridenhour/Shocklee                                         PA0000368195
YOU'RE GONNA GET YOURS   Ridenhaur/Shocklee                                                 PA0000368187
